Filed 6/18/13 P. v. Bacon CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C072986

                   Plaintiff and Respondent,                                      (Super. Ct. No. 10F5380)

         v.

ROBERT ALAN BACON,

                   Defendant and Appellant.




         On August 9, 2010, a complaint was filed charging defendant Robert Alan Bacon
with possession of methamphetamine. Defendant pled no contest. The trial court placed
defendant on three years of formal probation under Proposition 36 and imposed various
fees and fines.
         According to the probation report, a law enforcement officer conducting a
probation search of defendant on July 3, 2010, found 0.30 grams of methamphetamine in
a bindle in defendant’s right front pocket, along with paraphernalia commonly used in
injecting methamphetamine.
         On March 4, March 14, April 5, and May 9, 2011, the People filed petitions to
revoke defendant’s probation, alleging: (1) defendant was under the influence of a


                                                             1
controlled substance and carried a dirk or dagger on February 2, 2011; (2) defendant
failed to appear in court on March 4, 2010; (3) defendant was under the influence of a
controlled substance and possessed a hypodermic syringe on March 16, 2011; and
(4) defendant was under the influence of a controlled substance on April 6, 2011. On
May 9, 2011, defendant admitted the probation violations.
       On June 7, 2011, the trial court reinstated defendant’s probation on the conditions
previously ordered, with credit for a total of 92 days in jail (46 actual days and 46
conduct days).
       On September 26, 2011, the People filed two petitions to revoke defendant’s
probation. The first alleged failure to register with, report to, and provide a valid address
to law enforcement from June 27, 2011, to July 25, 2011; the second alleged possession
of methamphetamine pipes on August 15, 2011. On October 13, 2011, defendant
admitted the probation violations, and the trial court referred the matter to the probation
department for a recommendation and report.
       On December 23, 2011, defendant was arrested for possession of two hypodermic
needles and failure to appear after release on his own recognizance. He was released
with the promise to appear on March 5, 2012.
       On March 5 and August 13, 2012, the People filed petitions to revoke defendant’s
probation. The first alleged failure to report to the probation department after his release
on his own recognizance on December 23, 2011. The second alleged failure to submit a
written report to the probation officer since February 17, 2012; failure to report to the
probation officer for five days after defendant’s arrest on July 5, 2012; being under the
influence of a controlled substance on July 18, 2012; and possessing drug paraphernalia
on the same date.




                                              2
       On December 10, 2012, defendant admitted all pending probation violations. The
trial court imposed a two-year sentence in county jail. The court awarded defendant 118
days of presentence custody credit (59 days of actual credit and 59 days of conduct
credit). The court reimposed the fines and fees originally imposed, including a $200
restitution fine and a previously suspended $200 probation revocation restitution fine; a
total fine of $760, comprised of a $200 base fine, a $200 state penalty assessment, a $20
DNA penalty assessment, a $60 DNA penalty assessment, a $100 state court facilities
construction fee, a $140 county penalty assessment, and a $40 state criminal fine
surcharge; a $190 criminal laboratory fee, comprised of $50 pursuant to Health and
Safety Code section 11372.5, $50 pursuant to Penal Code section 1464, $10 pursuant to
Penal Code section 1465.7, $5 pursuant to Government Code section 76104.6, $15
pursuant to Government Code section 76104.7, $25 pursuant to Government Code
section 70372, subdivision (a)(1), and $35 pursuant to Government Code section 76000,
subdivision (a)(1); a $40 court operations assessment; and a $30 criminal conviction
assessment fee.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




                                              3
                                 DISPOSITION
     The judgment is affirmed.



                                          ROBIE   , J.



We concur:



     RAYE        , P. J.



     HOCH        , J.




                                      4